     Case 1:21-cr-00492-RDM Document 16 Filed 09/22/21 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   : CRIMINAL NO. 21-cr-492
                                            :
JEREMY GRACE,                               :
    Defendant.                              :


               JOINT STATUS REPORT AND CONSENT MOTION TO
                   CONTINUE AND TOLL SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully files this Joint Status Report and Consent

Motion to File Another Joint Status Report with the Court and/or Hold a Status Conference on

November 15, 2021, and to Toll Speedy Trial Act from September 27, 2021, until November

15, 2021. The Government and the defendant agree that there is good cause to toll the Speedy

Trail Act and exclude time from September 27, 2021, to November 15, 2021. Defendant

concurs in this request and agrees that it is in his best interest. Defendant has reviewed this

motion and agrees to the November 15, 2021 date. In support thereof, the government states

as follows:

   1. The government and counsel for the defendant have conferred and are continuing to

       communicate in an effort to resolve this matter.

   2. The government has provided voluminous discovery to defense counsel and anticipates

       producing additional discovery in the coming weeks.          This includes cell phone

       extractions, full search warrant returns for cell site location information, various

       videos, CCTV, and other discovery. The defense is continuing to review the discovery.

   3. The government has submitted additional voluminous discovery materials to its third-
                                            1
 Case 1:21-cr-00492-RDM Document 16 Filed 09/22/21 Page 2 of 5



   party vendor and is awaiting Bates-labelling and further processing.

4. The parties agree that this stipulation and any order resulting therefrom shall not affect

   any previous order of pretrial release.

5. The parties jointly ask that they be allowed to file another joint status report with the

   Court and/or hold a status conference on or before November 15, 2021 to update the

   Court further on the status of this matter.

6. The parties agree that the failure to grant this continuance “would deny counsel for the

   defendant . . . the reasonable time necessary for effective preparation, taking into

   account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, “the

   ends of justice served by the granting of such continuance [will] outweigh the best

   interests of the public and the defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A),

   and the parties request an order to that end. The parties agree that pursuant to 18 U.S.C.

   § 3161, the time from September 27, 2021, through November 15, 2021, shall be

   excluded in computing the date for speedy trial in this case.



Dated: September 22, 2021

                                 Respectfully submitted,

                                 CHANNING D. PHILLIPS
                                 ACTING UNITED STATES ATTORNEY

                        By:    /s/ Mona Sedky
                               Mona Sedky
                               Special Assistant United States Attorney
                               D.C. Bar. Bar 447968
                               555 4th Street, N.W., Rm. 4842
                               Washington, D.C. 20530
                                (202) 262-7122; Mona.Sedky2@usdoj.gov


                                         2
Case 1:21-cr-00492-RDM Document 16 Filed 09/22/21 Page 3 of 5




                        /s/ Gerald Needham
                        Gerald M. Needham
                        Assistant Federal Public Defender, District of Oregon
                        Senior Litigator
                        101 SW Main Street Suite 1700
                        Portland, OR 97204
                        503-326-2123; jerry_needham@fd.org




                               3
       Case 1:21-cr-00492-RDM Document 16 Filed 09/22/21 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                      :
                                               :
         v.                                    : CRIMINAL NO. 21-cr-492
                                               :
 JEREMY GRACE,                                 :
     Defendant.                                :


                                             ORDER

       This matter having come before the Court pursuant to a Joint Status Report and Consent

Motion to Continue and to Toll Speedy Trial Act, it is therefore

       ORDERED that good cause exists to extend the time for the filing of an additional status

report and/or to hold the next status conference.

       ORDERED that the period from September 27, 2021 through November 15, 2021 shall

be excluded computing the time under the Speedy Trial Act because the ends of justice served

by such a continuance outweigh the interests of the public and the defendant in a speedy trial.

See 18 U.S.C. '' 3161(h)(1) & (h)(7).          The Court finds that COVID-19 has presented

complications here that make it difficult for defense to meet with his client and prepare, that there

is voluminous and evolving discovery, and that delay is necessary for the parties to work on a

potential resolution.



                                               It Is So Ordered.


                                               ______________________________________
                                               Randolph Ross
                                               United States District Court Judge


Entered: ___________________________
                                               4
Case 1:21-cr-00492-RDM Document 16 Filed 09/22/21 Page 5 of 5




                              5
